Citation Nr: 0915782	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-06 856	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for chronic fatigue 
syndrome.  

2. Entitlement to service connection for a sleep disorder.  

3. Entitlement to an initial rating higher than 10 percent 
for service-connected hepatitis C.  

4. Entitlement to an initial compensable rating for service-
connected hemorrhoids.  

5. Entitlement to an initial rating higher than 10 percent 
for service-connected residuals of cold exposure of the right 
hand.  

6. Entitlement to an initial rating higher than 10 percent 
for service-connected residuals of cold exposure of the left 
hand.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1984 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2003 and in 
February 2004, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  While on appeal, in a 
rating decision in February 2009, the RO granted an initial 
rating of 10 percent for residuals of cold exposure of the 
right hand and the left hand, effective the day after the 
Veteran was separated from service.  

In March 2006, the Veteran withdrew his request for a Board 
hearing.  

In August 2006, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 

In August 2008, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Chronic fatigue syndrome is not currently shown.  

2. A sleep disorder is not currently shown.  

3. Hepatitis C is manifested by fatigue without 
incapacitating episodes, malaise, anorexia, a requirement of 
a restricted diet, or continuous medication.

4. Hemorrhoids are not frequent, large,  thrombotic or 
irreducible, with excessive redundant tissue.

5. Residuals of cold exposure of the right hand are 
manifested by pain, numbness and cold sensitivity without 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or X-ray abnormalities.

6. Residuals of cold exposure of the left hand are manifested 
by pain, numbness and cold sensitivity without tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis or X-ray abnormalities.


CONCLUSIONS OF LAW

1. Chronic fatigue syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

2. Sleep disorder was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3. The criteria for an initial rating higher than 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 
7354 (2008).

4. The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.114, Diagnostic Code 7336 (2008).

5. The criteria for an initial rating higher than 10 percent 
for residuals of cold exposure of the right hand have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.104, Diagnostic Code 7122 (2008).

6. The criteria for an initial rating higher than 10 percent 
for residuals of cold exposure of the left hand have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.104, Diagnostic Code 7122 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in November 
2003, in March 2006, and in October 2008.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

On the claims of service connection, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims of service connection were readjudicated as evidenced 
by the statement of the case, dated in February 2009.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication and harmless analysis is not needed.).  

On the claims for increase, the Veteran was provided pre-
adjudication VCAA notice on the underlying claims of service 
connection by letter, dated in November 2003.  Where, as 
here, service connection has been granted and the disability 
ratings assigned, the claims of service connection have been 
more than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
initial claims for increase, following the initial grants of 
service connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  The RO has afforded the Veteran VA 
examinations in August 2003, while the Veteran was still in 
service, and in October 2005, and in November 2008.  



In February 2009, the Veteran's representative argued that on 
VA examinations in November 2008 for chronic fatigue 
syndrome, a sleep disorder, and residuals of cold injury, the 
Veteran was not examined by specialists requested in the 
Board's remand in August 2008.  The Board finds the VA 
examinations in November 2008 substantially comply with the 
Board's remand of August 2008, as the examinations were 
conducted by a physician, who addressed the questions raised 
by the Board's remand.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Chronic Fatigue Syndrome

Factual Background

The service treatment records show that in August 1999 the 
Veteran complained of having fatigue for one to three years.  
In September 2002, in January 2003, and in April 2003, the 
Veteran complained of chronic fatigue, and the assessment was 
chronic fatigue.  In April 2003, he was placed on permanent 
physical profile, but he was to exercise on his own.

On VA examination in August 2003 and prior to separation from 
service, the diagnosis was chronic fatigue secondary to 
hepatitis C.  

On VA examination in November 2008, the diagnosis was no 
chronic fatigue syndrome found.  The examiner explained that 
the criteria for the diagnosis of chronic fatigue syndrome 
are: (1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six  months; and (2) the exclusion, by 
history, physical examination, and laboratory  tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different  
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, or (x) sleep 
disturbance.  



The examiner stated that there was no evidence of the onset 
of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months as the Veteran was a full time student and 
exercised by biking and walking without incapacitation or 
significant loss of activity and that hepatitis C and 
nonspecific insomnia accounted for his daytime fatigue and 
tiredness.  Also, the examiner found no evidence of the acute 
onset of the condition, a low grade fever, nonexudative 
pharyngitis, palpable or tender cervical or axillary lymph 
nodes, fatigue lasting 24 hours or longer after exercise, 
headaches, migratory joint pains, or neuropsychologic 
symptoms. 

Analysis

On the basis of the service treatment records, chronic 
fatigue syndrome was not affirmatively shown during service 
and service connection pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

The service treatment records do show that the Veteran 
complained of fatigue, beginning in August 1999, and on VA 
examination prior to separation from service, the symptoms of 
fatigue were associated with hepatitis C, a service-connected 
disability and to the extent that fatigue is a manifestation 
of hepatitis C, fatigue is already service-connected.

As for the specific diagnosis of chronic fatigue syndrome, 
chronic fatigue syndrome is not a condition under case law 
that has been found to be capable of lay observation.  
Therefore the determination as to the presence of the 
disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reason, the Board rejects the Veteran's statements and 
testimony as competent evidence to substantiate that he has 
chronic fatigue syndrome. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As for the competent evidence of record on the question of a 
diagnosis of chronic fatigue syndrome, on VA examination in 
November 2008, the diagnosis was no chronic fatigue syndrome 
found.  The examiner explained that the criteria for the 
diagnosis of chronic fatigue syndrome was not evident during 
or since service as there as no evidence of the onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months and there was no evidence of the acute onset of the 
condition, a low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, fatigue 
lasting 24 hours or longer after exercise, headaches, 
migratory joint pains, or neuropsychologic symptoms.  This 
evidence opposes, rather than supports, the claim.  

In the absence of competent evidence of a diagnosis of 
chronic fatigue syndrome, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no favorable competent evidence of record, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  



Sleep Disorder

Factual Background

The service treatment records show that in August 1999 the 
Veteran complained of not sleeping well.  A sleeping 
disorder, beginning in December 1999, was listed as a major 
problem.  In January 2003 and in April 2003, the Veteran 
complained that he had difficulty falling asleep and that he 
slept only three to four hours a night. 
 
On VA examination in August 2003, the diagnosis was no 
evidence of significant obstructive sleep apnea by 
polysomnogram.  

Private medical records show that on several occasions in 
2005 the Veteran complained of difficulty sleeping. 

In August 2006, the Veteran testified he slept two hours per 
night.  

On VA examination in November 2008, the examiner reported 
that the Veteran did not have a formal sleep disorder, as 
determined by sleep-diagnostic sleep study consult in 
September 2003.  

Analysis 

The service treatment records show that the Veteran 
complained several times of not sleeping well, that is, he 
had difficulty falling asleep and that he slept only three to 
four hours a night, and a sleeping disorder was listed a 
major problem.  However on VA examination in August 2003 the 
diagnosis was no evidence of significant obstructive sleep 
apnea by polysomnogram.  



As for the specific diagnosis of a sleep disorder, a sleep 
disorder is not a condition under case law that has been 
found to be capable of lay observation.  Therefore the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reason, the Board rejects the Veteran's statements and 
testimony as competent evidence to substantiate that he has a 
sleep disorder. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As for the competent evidence of record on the question of a 
diagnosis of a sleep disorder, on VA examinations in August 
2003 and in November 2008, no sleep disorder was found, 
including on a sleep study. 

In the absence of competent evidence of a diagnosis of a 
sleep disorder, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no favorable competent evidence of record, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 
Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In August 2003, prior to separation from service, the Veteran 
had an examination and was evaluated for the initial 
increased rating claims currently on appeal. 

Hepatitis C.

Hepatitis C is rated 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7354.

Under Diagnostic Code 7354, the criteria for the next higher 
rating, 20 percent,  are daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  

Under Diagnostic Code  7354, an "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.

Evidence and Analysis

On VA examination in August 2003, while the Veteran was still 
on active duty, he complained of abdominal discomfort, 
fatigue,  and myalgia.  

On VA examination in October 2005, the examiner indicated the 
Veteran had a problem with fatigue, but it was not 
incapacitating and there were no other concurrent symptoms 
and no extra-hepatic manifestations.  There were no signs of 
liver disease or malnutrition.  

Private medical records show that in 2005 the Veteran 
complained of fatigue.  In April 2005, the impression was 
arthralgia, which the examiner noted may be related to 
hepatitis C.

In August 2006, the Veteran testified that he may have had 
one incapacitating episode since separation from service.  

On VA examination in November 2008, there was no recent 
treatment for hepatitis C, or history of liver failure, 
cirrhosis, hepatoma or incapacitating episodes.  There was no 
vomiting and abdominal pain.  There was mild, non-
incapacitating daily fatigue associated with lack of sleep.  
The examiner noted there was no adverse effect on usual daily 
and full time school activities, no malnutrition and no pain.  
The liver size was normal and muscle bulk and power were 
normal.  The Veteran's weight was stable.  The diagnosis was 
hepatitis C with minimal residuals.   

While the evidence shows that the Veteran has complained of 
fatigue and arthralgia,  there is no evidence of malaise and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for hepatitis C.  38 U.S.C.A. § 5107(b).

Hemorrhoids

Hemorrhoids are rated as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  The criteria for the next 
higher rating, 10 percent, are external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

Evidence and Analysis 

On VA examination in August 2003, the examiner noted a 
history of external hemorrhoids.  

On VA examination in October 2005, the Veteran complained of 
occasional bleeding hemorrhoids.  The physical examination 
showed no sign of anemia or fissures.   There was no evidence 
of hemorrhoids.  

In August 2006, the Veteran testified that he had episodes 
with hemorrhoids about twice a year, but the frequency was 
increasing.   

On VA examination in November 2008, the examiner noted 
hemorrhoids were currently in remission.  

Physical examination shows no signs of anemia, fissure, 
bleeding or visible or palpable external hemorroidal tissue.  
The diagnosis was recurrent internal hemorrhoids and a normal 
examination.  

The record does not show that the Veteran has frequent large 
or thrombotic or irreducible hemorrhoids with excessive 
redundant tissue.  On VA examinations in October 2005 and in 
November 2008, hemorrhoids were in remission.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
hemorrhoids.  38 U.S.C.A. § 5107(b).

Residuals of Cold Exposure of Hands

The residuals of cold exposure of the right and left hands 
are rated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Under Diagnostic Code 7122, the 
criteria for the next higher rating, 20 percent, are 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Note (1) provides that amputation of 
fingers or toes and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy are to be evaluated under other Diagnostic Codes.  
Also, other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., must be evaluated 
separately, unless they are used to support an evaluation 
under Diagnostic Code 7122.  Note (2) provides that each 
affected part is to be evaluated separately and the ratings 
combined in accordance with 38 C.F.R. § 4.25 and § 4.26. 

Evidence and Analysis

Service treatment records show that on evaluation in November 
999, there was a diagnosis of Raynaud's phenomenon.   In 
January 2001, the Veteran complained of hands being cold and 
losing color in cold temperatures.  

On VA examination in August 2003, the Veteran complained of 
numbness and pain in his fingers on rewarming.  There was no 
skin abnormality.  There was cold weather intolerance at 
temperatures below 70 degrees.    

On VA examination in October 2005, the examiner noted 
sensitization and numbness of the hands with exposure to cold 
weather.  There was no Raynaud's phenomenon, hyperhidrosis, 
disturbance of nail growth, arthritis, or change in skin 
color or texture.

Physical examination showed normal skin and color.  There 
were no ulcerations, evidence of Raynaud's phenomenon, or 
neurological or orthopedic abnormalities.  The nails were 
normal.

Private medical records show that in March 2005 the Veteran 
complained of occasional parasthesia in the right second, 
third, and fourth fingers.  On physical examination, the 
examiner could not find any restrictions of the hands.  The 
pertinent diagnosis was joint pain.  

On VA examination in November 2008, the Veteran complained of 
cramps and achy hands with exposure to cold weather and with 
overuse.  The examiner found no evidence of Raynaud's 
phenomenon.  There was no hyperhidrosis, 
paresthesias/numbness, chronic pain, disturbance of nail 
growth, or objective evidence of arthritis or excessive 
sweating.  Skin pallor was mild and transient.    The 
examiner commented the Veteran had to quit his job as a 
mechanic due to a low back injury and problems with hands, 
however, in his current occupation as a full time student the 
Veteran was minimally adversely affected by his cold injury.  

Physical examination showed normal skin and nails, color, 
temperature, and texture.  There was no edema.  The 
neurological and orthopedic evaluations were normal.  There 
was no evidence of Raynaud's phenomenon.  



The record shows the Veteran has pain, numbness and cold 
sensitivity, however, he does not have tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or other complications of the cold injuries. 

For these reasons as the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for residuals of cold exposure of the right and left 
hands, the benefit-of-the-doubt standard of proof does not 
apply. 
38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the, and the assigned schedular 
ratings are, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

On VA examination in November 2008, the examiner commented 
the Veteran had to quit his job as a mechanic due to his low 
back injury and problems with his hands.  Comparing the 
disability levels and symptomatology of the Veteran's 
residuals of cold exposure of the right and left hands, the 
degrees of disability are contemplated by the Rating Schedule 
and the assigned schedular ratings are, therefore, adequate, 
and no referral for an extraschedular rating is required 
under 38 C.F.R. § 3.321(b)(1).




ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for a sleep disorder is denied  

An initial rating higher than 10 percent for hepatitis C is 
denied.  

An initial compensable rating for hemorrhoids is denied.  

An initial rating higher than 10 percent for residuals of 
cold exposure of the right hand is denied.  

An initial rating higher than 10 percent for residuals of 
cold exposure of the left hand is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


